      Case 2:19-cv-00130 Document 60 Filed on 08/29/19 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 29, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

JANE DOE #8,                             §
                                         §
         Plaintiff,                      §
VS.                                      §    CIVIL NO. 2:19-CV-130
                                         §
SALESFORCE.COM, INC., et al,             §
                                         §
         Defendants.                     §

                                     ORDER

       The Court is in receipt of Plaintiff’s Motion to Remand, Dkt. No. 41. Having
considered the motion, the responses filed by numerous defendants, and the reply,
the Court GRANTS Plaintiff’s motion to remand, Dkt. No. 41.           This action is
therefore REMANDED to County Court at Law No. 3 for Nueces County, Texas.
The Clerk will provide a copy of this Order to the District Clerk of Nueces County,
Texas.
       SIGNED this 29th day of August 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
